         Case 1:18-cv-07219-PAE Document 84 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JULIO CANCINO and WILLIAM LAGOS, individually
and on behalf of all others similarly situated,
                                                                        18 Civ. 7219 (PAE)
                                       Plaintiffs,
                       -v-                                                    ORDER

JANBAR, INC., JANBAR GROUP, INC., and JANUSZ
BARTNICKI individually,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff’s counsel Peter Cooper has filed a letter indicating that one of his clients has

received communications from defendants regarding settlement but he cannot speak with

defendants because they remain represented by defense counsel Phillip Orner. Dkt. 83. Mr.

Cooper’s assessment is correct. Because the Court has not relieved Mr. Orner as counsel, the

corporate defendants remain represented parties. The Court agrees with Mr. Cooper that the

optimal solution would be for a settlement conference to be held before Judge Wang involving

all parties and counsel. The Court directs Mr. Cooper to act expeditiously to arrange such a

conference. Should settlement not result from such a conference, the Court would then, on a

renewed request from Mr. Orner, entertain his application to withdraw. In light of the prospect

of settlement suggested by Mr. Cooper’s letter, the Court adjourns the status conference

scheduled for June 4 until July 9, 2020 at 11 a.m. SO ORDERED.


                                                       PaJA.�
                                                      ___________________________
                                                      Paul A. Engelmayer
                                                      United States District Judge

Dated: April 17, 2020
       New York, New York
